LOAN AGREEMENT

 

* * * * * * * * * *

THIS LOAN AGREEMENT, made July 11, 2016, among Leatherstocking Gas Company, LLC,
having an office and principal place of business at 330 West William Street,
Corning, New York 14830 (the “Borrower”), Leatherstocking pipeline company, llc,
having an office and principal place of business at 330 West William Street,
Corning, New York 14830 (the “Guarantor”), and FIVE STAR BANK, a New York State
bank, having an office at 55 North Main Street, Warsaw, New York 14569 (the
“Lender”).

WITNESSETH:

WHEREAS, the Lender has agreed to extend to the Borrower the loan described on
the attached Exhibit “A” (the “Loan”); and

WHEREAS, the Loan (a) evidenced by and payable in accordance with the terms of a
Line of Credit Note, and (b) secured by two (2) General Security Agreements, all
as defined in Exhibit “B” attached hereto; and

WHEREAS, the Guarantor has guaranteed repayment of the Loan pursuant to a
guaranty of even date herewith (the “Guaranty”); and

WHEREAS, the Borrower, Guarantor and the Lender have agreed to certain terms
governing the Loan.

NOW, THEREFORE, in consideration of the promises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
each of the parties hereto, the parties hereto agree for themselves, their
successors and assigns as follows:

1.0              Representations and Warranties. Borrower represents and
warrants as of the date hereof and as of the date of any advance made by the
Lender hereunder that:

1.1              Indebtedness. Except as disclosed in the financial statements
referred to in Section 3.5 hereof, the Borrower has no outstanding indebtedness
or contingent liabilities (including without limitation “off balance sheet”
liabilities and reimbursement liabilities or contingent liabilities related to
letters of credit) other than trade payables not yet due incurred in the
ordinary course of business.

1.2              Financial Statements and Other Information. All balance sheets,
earnings statements and other financial data which have been or shall hereafter
be furnished to the Lender as of the dates and the results of operations for the
periods for which the same are furnished to the Lender, and all other
information, reports and other papers and data furnished to the Lender are or
will be, at the time the same are so furnished, accurate and correct in all
material respects and each financial statement referred to herein was and will
be prepared in accordance with generally accepted accounting principles
consistently applied.

1.3              Title of Property. Except as set forth on Exhibit “C” hereto
annexed, none of the assets of Borrower are, as of the date hereof, subject to
any mortgage, pledge, lien or encumbrance except to the Lender.

1 

 

1.4              Litigation. Except as set forth on Exhibit “D” hereto annexed,
there is no action, suit or proceeding at law or in equity by or before any
governmental instrumentality or other agency now pending, or, to the knowledge
of Borrower, threatened against or affecting the Borrower or any properties or
rights of the Borrower which, if adversely determined, would materially impair
the right of the Borrower to carry on business substantially as now conducted or
would materially adversely affect the financial condition of Borrower.

1.5              Governmental Approval. No approvals or consents of any public
regulatory body or bodies are required for the valid authorization, making or
delivery of this Note, the borrowings hereunder, or any other action to be taken
hereunder or in connection herewith by Borrower.

1.6              Retirement Plans. Each qualified retirement plan of Borrower
that is subject to any provisions of the Employee Retirement Income Security Act
of 1974 and the regulations adopted pursuant thereto (“ERISA”) is being
administered in accordance with the documents and instruments governing such
Plan(s), and such documents and instruments are consistent with the applicable
provisions of ERISA. With respect to any such Plan(s), there has not been
incurred any material accumulated unfunded deficiency under the terms of ERISA
nor has there been incurred any material liability to the Pension Benefit
Guaranty Corporation.

1.7              Taxes. Borrower has duly filed all federal, state and local
income, sales, property and other tax returns required to be filed and has paid
all taxes shown on such returns.

1.8              Organization. Borrower is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
New York, has the power and authority to transact the business in which it is
engaged, is duly licensed or qualified and in good standing in each jurisdiction
in which the conduct of such business required such licensing or qualification
and has all necessary power and authority to enter into this Agreement and to
execute, deliver and perform this Agreement, the Note and any other documents
executed in connection herewith, all of which have been duly authorized by all
proper and necessary action.

1.9              Approvals. All necessary action on the part of the Borrower,
including approval to the extent required, relating to the authorization of the
execution and delivery of this Agreement and all related documents and
instruments and the performance of the obligations of the Borrower hereunder the
thereunder has been taken and is in full force and effect.

1.10          Valid and Binding Obligation. This Agreement, and any other
document executed in connection herewith, and the Note when executed and
delivered, will constitute the legal, valid and binding obligations of the
Borrower, enforceable in accordance with their respective terms. The execution
and delivery by the Borrower of this Agreement and all related documents and
agreements, and the performance by the Borrower of its obligations under this
Agreement and all related documents and agreements will not violate any
provision of law or the Borrower’s Articles of Organization or other
organizational documents or agreements. The execution, delivery and performance
of this Agreement and all related documents and agreements, and the consummation
of the transactions contemplated hereby will not violate, be in conflict with,
result in a breach of, or constitute a default under any material agreement to
which the Borrower is a party or by which any of its assets or properties is
bound, or any order, writ, injunction or decree of any court or governmental
instrumentality, and will not result in the creation of imposition or any lien,
charge or encumbrance upon any of its assets or properties.

1.11          Franchises and Permits. The Borrower has all franchises, permits
and licenses and other authority as are necessary to enable the Borrower to
conduct its business as being conducted, and the Borrower is not in default
under any such franchises, permits, licenses or authority.

2 

 

1.12          Patents, Trademarks and Authorizations. The Borrower owns or
possesses all patents, trademarks, service marks, tradenames, copyrights,
licenses, authorizations and all rights with respect to the foregoing, necessary
to the conduct of its business as now being conducted without any material
conflict with the rights of others.

1.13          Contracts and Agreements. The Borrower is not a party to any
contract or agreement that materially adversely affects its business, property,
assets or condition (financial or other) and the Borrower is in compliance in
all material respects with all contracts and agreements to which it is a party.

2.0              Affirmative Covenants. Borrower covenants and agrees that
Borrower shall:

2.1              Insurance. Maintain adequate insurance at all times on
Borrower’s insurable properties against fire, theft and other hazards with
responsible companies and in such amounts and against such risks as is usually
carried by owners of similar businesses and properties. Borrower shall promptly
deliver to the Lender certificates of insurance with appropriate endorsements
designating the Lender as a named insured or loss payee.

2.2              Maintenance of Properties. Maintain, preserve and keep
Borrower’s plants, properties and other tangible assets in good repair, working
order and condition and from time to time make, or cause to be made, needful and
proper repairs, renewals, replacements, betterments and improvements thereto so
that the business carried on in connection therewith may be properly and
advantageously conducted at all times.

2.3              Examination of Books. Permit the Lender’s representative, at
any reasonable time and from time to time, to (a) examine books and records and
to make extracts therefrom and (b) discuss financial affairs, condition and
accounts of Borrower and Guarantors with the Borrower and Guarantor accountants.

2.4              Claims and Taxes. Pay, prior to the date on which they become
delinquent, all of Borrower’s debts and obligations, and all taxes, assessments
and governmental charges imposed upon or against Borrower, and all lawful claims
for labor, materials and supplies.

2.5              Financial Statements. Keep all books of account in accordance
with generally accepted accounting principles and will furnish or cause to be
furnished to the Lender:

2.5.1        annual 10-K report with all attached schedules for Corning Natural
Gas Holding Company within 120 days after fiscal year end;

2.5.2        quarterly 10-Q report with any attached schedules for Corning
Natural Gas Holding Company within 15 days after each quarter end;

2.5.3        annual management-prepared financial statements, including balance
sheet and income statement and accounts receivable and accounts payable aging
for Borrower and Guarantor within 120 days after fiscal year end; and

2.5.4        quarterly management-prepared financial statements, including
balance sheet and income statement and accounts receivable and accounts payable
aging for Borrower and Guarantor within 30 days after each quarter end.

3 

 

2.6              Adverse Actions. Notify the Lender promptly in writing in the
event any litigation or proceeding including but not limited to any adverse
claims or notices or actions directly or indirectly relating to the
environmental condition of any property securing the Loan is instituted or
threatened against Borrower.

2.7              ERISA Actions. Notify the Lender promptly in writing in the
event Borrower knows or has reason to know that any termination event (a
reportable event as defined in Section 4043(b) of ERISA) or any other event or
condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or for the appointment of a trustee to administer any plan has
occurred.

2.8              Expenses of Lender. Pay or reimburse the Lender on demand for
any and all reasonable out-of-pocket expenses (including attorneys’ fees and
expenses) which the Lender paid or incurred in connection herewith, or any other
agreement(s) called for hereunder and any filing related hereto, and the
expenses (including reasonable attorneys’ fees) relating to the repossession,
storage or sale of assets in which the Lender has a security interest and to the
collection of the obligations of Borrower hereunder, or in connection herewith.

2.9              Maintain Existence. Maintain its existence in good standing and
remain or become duly licensed or qualified and in good standing in each
jurisdiction in which the conduct of its business requires such qualification or
licensing.

2.10          Lender Depository. The Lender shall be designated and shall
continue to be the depository of the funds of the Borrower with respect to
operating, checking, savings and direct deposit payroll accounts.

2.11          Franchises and Permits. Preserve and keep in full force and effect
all franchises, permits, licenses and other authority as are necessary to enable
it to conduct its business as being conducted on the date hereof, and to comply
in all material respects with all laws, regulations and requirements now in
effect or hereafter promulgated by any property constituted governmental
authority having jurisdiction over Borrower or its business.

2.12          Payments on Note. Make all payments as and when required by this
Agreement and the Note and any other agreements related thereto or hereto.

2.13          Financial Covenants. Commencing with the calendar year end
December 31, 2016 and continuing through and including the Maturity Date,
Borrower must maintain:

2.13.1    A Minimum Debt Service Coverage Ratio (“DSCR”) of greater than or
equal to 1.15:1 tested annually. Debt Service Coverage Ratio is defined as: (1)
The sum of (a) the Borrower’s net income, plus (b) interest expense and credit
fees, plus (c) all non-cash negative adjustments to net income, minus (d) all
positive non-cash adjustments to net income; by (2) the sum of (y) prior year’s
current maturities of long term debt, including capital lease payments, plus (z)
interest expense and credit fees.

2.13.2    A Maximum Long Term Debt to Total Assets of less than or equal to
.65:1 tested annually beginning on September 30, 2016. Definition: The ratio of
(i) total long term debt (including CPLTD as defined under GAAP) to (ii) total
assets.

3.0              Negative Covenants. Except after providing written notice to
the Lender, the Borrower will not:

4 

 

3.1              Type of Business. Engage in any business other than the type
conducted and operated during the present and preceding calendar year.

3.2              Other Indebtedness. Incur, create, assume or permit to exist
any indebtedness or liability on account of deposits or advances or any
indebtedness or liability for borrowed money, or any other indebtedness or
liability except indebtedness to the Lender, Current Accounts Payable and other
Current Liabilities arising out of transactions, other than borrowings, in the
ordinary course of business.

3.3              Limitation on Liens. Create or suffer to exist any mortgage,
pledge, lien, security interest or encumbrance on any of its property or assets
now owned or hereafter acquired, or enter into any arrangement for the
acquisition of property subject to a conditional sales agreement or other title
retention arrangement except (a) liens in connection with Workmen’s
Compensation, Unemployment Insurance and other Social Security obligations, (b)
liens, securing performance of surety and appeal bonds and other liens of like
nature arising in the ordinary course of business, (c) mechanic’s, workmen’s,
materialmen’s or other like liens arising in the ordinary course of business in
respect of obligations not yet due or being contested in good faith, (d) liens
for taxes, assessments or governmental charges or levies on it or its properties
not delinquent or being contested in good faith, and (e) mortgages, pledges and
other liens to the Lender.

3.4              Disposal of Accounts, Notes. Sell, assign, discount or
otherwise dispose of any Accounts Receivable or bills, notes or other commercial
paper, with or without recourse to Borrower.

3.5              Contingent Liabilities. Guaranty, endorse or otherwise in any
way be or become responsible for obligations of any other person except to the
Lender, whether by agreement to purchase indebtedness, or agreement for
furnishing funds through the purchase of goods, supplies or services (or by way
of stock purchase) capital contribution, advance or loan for the purpose of
paying or discharging any indebtedness or obligation of any other person, or
agreement to maintain minimum capital or net worth of any other person, or
otherwise, excepting from the purview of this clause, endorsements of negotiable
instruments for collection and guarantees to the Lender.

3.6              Loans and Investments. Except for loans to key employees which
loans in the aggregate do not exceed $50,000.00, make any loan or advance of
money or property to, or any investment (whether by stock or other security
acquisition, or by purchase, or otherwise) in any person, firm, corporation or
entity of any kind, excepting investments in U.S. Government Bonds and
obligations, certificates of deposit issued by a member bank of the Federal
Reserve System, and investments in commercial paper which at the time of such
investment is assigned the highest quality rating in accordance with the rating
systems employed by either Moody’s Investor Service, Inc. or Standard & Poor’s
Corporation.

3.7              Sale of All or Substantially All of Assets. Assign, transfer,
sell, lease or otherwise dispose of all or a substantial part of Borrower’s
assets.

3.8              Leases. Enter into any arrangement with any lender or investor
providing for the leasing by the Borrower of any property, real or personal, (a)
which has been or is to be sold or transferred to such lender or investor, or
(b) in the case of real property, on which one or more buildings have been or
are to be constructed by such lender or investor, and which in either case was
for the purpose of leasing such property to the Borrower nor will the Borrower,
become liable as lessee on any lease.

3.9              Mergers and Acquisitions. Liquidate or dissolve or enter into
any consolidation, merger, partnership, joint venture, syndicate or other
combination or purchases or acquire or incur liability for the purchase or
acquisition of any or all of the assets or business of any person, firm, or
corporation.

5 

 

3.10          Material Changes. Permit any material change to be made in the
character of the business of the Borrower, or in its executive management, or in
the nature of its operations as carried on as of the date hereof.

4.0              Default.

4.1              Events of Default. The occurrence of any one or more of the
following events shall constitute an Event of Default (individually “Event of
Default” and collectively “Events of Default”):

4.1.1        Default in the Payment of Principal or Interest. Default by
Borrower in the payment of any principal or interest due to the Lender under the
Note.

4.1.2        Misrepresentations. One or more representations or warranties made
by the Borrower herein or in writing in connection with or pursuant to this
Agreement shall be false, inaccurate or misleading in any material respect.

4.1.3        Breach of Covenants. If any agreement or covenant made by the
Borrower herein shall not be complied with, whether or not there shall be
compliance with any or all other agreements and covenants made by the Borrower
herein.

4.1.4        Default in Other Obligations. Default shall be made with respect to
any indebtedness of the Borrower or any Guarantor, or the performance of any
other obligation incurred in connection with any indebtedness for borrowed money
of the Borrower, or any Guarantor, if the effect of such default is to
accelerate the maturity of such indebtedness or to permit the holder thereof to
cause such indebtedness to become due prior to its stated date of maturity, or
any such indebtedness shall not be paid when due.

4.1.5        Financial Statements. Borrower or any Guarantor fails to provide
the Lender with financial statements, tax returns or other information within
thirty (30) days of Lender’s request..

4.1.6        Taxes. In the event Borrower shall fail to pay or discharge its
taxes, assessments, levies and governmental charges prior to the date of which
the penalties are attached thereto.

4.1.7        ERISA. Any reportable event (as defined in Title IV of ERISA) which
might constitute grounds for the termination of any retirement plan of Borrower
or for the appointment by the appropriate regulatory body of a trustee to
administer any such retirement plan shall have occurred and be continuing for
thirty (30) days after written notice to such effect shall have been given to
Borrower or any such retirement plan shall be terminated or a trustee shall be
appointed to administer any such retirement plan, or the Pension Benefit
Guaranty Corporation shall institute proceedings to terminate any such
retirement plan or to appoint a trustee to administer any such retirement plan.

6 

 

 

4.1.8        Money Judgments. An uninsured judgment for the payment of money in
excess of $10,000.00 shall be entered against Borrower, or any Guarantor, or any
attachment, execution or garnishment shall be issued or filed against any of the
property of the Borrower, or any Guarantor and shall not be released or
discharged within ten (10) days.

4.2              Effects of an Event of Default. Upon the happening of one or
more Events of Default:

4.2.1        If an Event of Default occurs under paragraphs 5.1.1 through 5.1.8
hereof, the Lender’s obligations hereunder shall be cancelled immediately,
automatically and without notice, and the unpaid principal of the Loan with
interest accrued thereon shall become immediately due and payable without any
presentment, demand, protest, notice of protest or notice of any kind, all of
which are hereby expressly waived.

5.0              Except as specifically amended herein, all of the terms,
covenants, conditions and stipulations contained in the Note and all of the
other documents relating thereto (the “Loan Documents”) are hereby ratified and
confirmed in all respects, shall continue to apply with full force and effect.

6.0              Neither this Loan Agreement nor any other Loan Document nor any
provision hereof or thereof may be modified, amended, changed, waived,
discharged or terminated orally, but only by an instrument in writing signed by
the party against whom enforcement of the change, waiver, discharge or
termination is sought.

7.0              This Loan Agreement may be executed in one or more counterparts
each of which shall be an original but all of which when taken together shall
constitute one and the same instrument. The failure of any party listed below to
execute, acknowledge or join in this Agreement, or any counterpart hereof, shall
not relieve the other signatories from the obligations hereunder.

8.0              This Loan Agreement is and shall be deemed to be a contract
entered into pursuant to the laws of the State of New York and shall in all
respects be governed, construed, applied and enforced in accordance with the
laws of the State of New York.

9.0              This Loan Agreement is binding upon, and shall inure to the
benefit of, the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors and assigns.

10.0          Nothing in this Loan Agreement or any other Loan Document is
intended to or shall be deemed to create any rights or obligations of
partnership, joint venture, or similar association among the parties hereto.

11.0          If any term, covenant, provision or condition of this Loan
Agreement or any of the other Loan Documents shall be held to be invalid,
illegal or unenforceable in any respect, this Agreement shall be construed
without such term, covenant, provision or condition.

12.0          This is the Loan Agreement referred to in, is entitled to the
benefits of, and is subject to the Note, if applicable, the Security Agreement,
and Guaranty, the respective terms of which are incorporated herein by
reference.

 

13.0          The parties hereto hereby irrevocably and unconditionally waive
any and all rights to trial by jury in any action, suit or counterclaim arising
in connection with, out of or otherwise related to this Agreement, and every
other Loan Document heretofore, now or hereafter executed and/or delivered in
connection therewith, the Loan and all other obligations of the Borrower or
Guarantor related thereto or in any way related to this transaction or otherwise
with respect to the Premises.

[SIGNATURE PAGE FOLLOWS]

7 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

Borrower Name: Leatherstocking Gas Company, LLC

 

Signature: /s/Michael I. German

Print Name and Title: Michael I. German, CEO and Manager

 

STATE OF NEW YORK )

COUNTY OF TIOGA ) ss.:

 

On the 11th day of July, in the year 2016, before me, the undersigned, a Notary
Public in and for said State, personally appeared Michael I. German, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

/s/Jeffrey S. Pilarchik

Notary Public

JEFFREY S. PILARCHIK

NOTARY PUBLIC-STATE OF NEW YORK

No. 01P16117940

Qualified In Tioga County

Commission Expires November 01, 2016

Guarantor Name: LEATHERSTOCKING PIPELINE COMPANY, LLC

Signature: /s/Joseph P. Mirabito

Print Name and Title: Joseph P. Mirabito, Manager

 

Signature: /s/Michael I. German

Print Name and Title: Michael I. German, Manager

 

STATE OF NEW YORK )

COUNTY OF TIOGA ) ss.:

 

On the 11th day of July, in the year 2016, before me, the undersigned, a Notary
Public in and for said State, personally appeared Joseph P. Mirabito, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

/s/Jeffrey S. Pilarchik

Notary Public

JEFFREY S. PILARCHIK

NOTARY PUBLIC-STATE OF NEW YORK

8 

 

No. 01P16117940

Qualified in Tioga County

My Commission Expires November 01, 2016

 

STATE OF NEW YORK )

COUNTY OF STEUBEN ) ss.:

 

On the 11th day of July, in the year 2016, before me, the undersigned, a Notary
Public in and for said State, personally appeared Michael I. German, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

/s/Jeff N. Evans

Notary Public

JEFF N. EVANS

Notary Public, State of New York

Steuben County No. 02EV6265099

Commission Expires July 9, 2020

9 

 

Lender Name: FIVE STAR BANK

Signature: /s/James F. Battersby

Print Name and Title: James F. Battersby, Vice President

 

 

STATE OF NEW YORK )

COUNTY OF CHEMUNG ) ss.:

 

On the 11th day of July, in the year 2016, before me, the undersigned, a Notary
Public in and for said State, personally appeared James F. Battersby, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

/s/Lori M E Welliver

Notary Public

 

LORI M E WELLIVER

Notary Public #01WE4965733

STATE OF NY, COUNTY OF CHEMUNG

MY COMMISSION EXPIRES April 30, 2018

 

10 

 

EXHIBIT “A”

 

Loan from Lender to Borrower:

1.                  A Line of Credit Loan and Term Loan in the amount of
$1,250,000.00 from Lender to Borrower dated July 11, 2016.

 

EXHIBIT “B”

 

 

Note: The term “Note” as used in this Loan Agreement shall mean a certain Line
of Credit/Term Loan Note dated July 11, 2016, in the principal sum of
$1,250,000.00 to be given by the Borrower to the Lender.

 

Security Agreement: The term “General Security Agreement” as used in this Loan
Agreement shall mean, collectively and individually: (1) a certain General
Security Agreement dated July 11, 2016, by Guarantor to the Lender; and (2) a
certain General Security Agreement dated July 11, 2016, by Borrower to the
Lender.

 

 

EXHIBIT “C”

 

 

Assets subject to security interests (excluding liens of the Lender): None

 

 

 

EXHIBIT “D”

 

 

Pending Litigation: None

 

 

 